The Disciplinary Review Board having filed with the Court its decision in DRB 18-121, concluding that Stacy B. Fronapfel of Mountainside, who was admitted to the bar of this State in 2002, should be reprimanded for violating RPC 5.5(a)(1) (unauthorized practice of law), and good cause appearing;
It is ORDERED that Stacy B. Fronapfel is hereby reprimanded; and it is further **434ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.